COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-175-CV
 
 
ANN BOENIG                                                                      APPELLANT
 
                                                   V.
 
STARNAIR, INC.                                                                    APPELLEE
 
                                              ------------
 
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Ann Boenig is
attempting to appeal from a trial court order granting the motion for summary
judgment of Appellee StarnAir, Inc.  But
according to Boenig=s notice of
appeal, the order Ahas not yet
been signed@ by the
trial judge.  On April 30, 2008, we
notified Boenig of our concern that this court lacked jurisdiction over her
appeal because there was no final or appealable order and, as a result, no
final judgment.  We also informed Boenig
that her appeal was subject to dismissal unless she or any party desiring to
continue the appeal filed a response with this court by May 12, 2008, showing
grounds for continuing the appeal.  No
response has been filed.
Ordinarily, this court lacks
jurisdiction over an appeal that is not based on a signed trial court
order.  See Tex. R. App. P. 25.1(b) (providing that
filing of notice of appeal invokes appellate court=s jurisdiction as to trial court=s judgment or order appealed from).  Unless an exception applies, a final judgment
or order disposing of all of the parties and issues in a case is a prerequisite
to an appeal.  See Park Place Hosp. v.
Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995).  Because there is no final judgment or
appealable interlocutory order, we dismiss this case for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: June 5, 2008




[1]See Tex. R. App. P. 47.4.